DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Howison on 04/26/2022.
The application has been amended as follows: 
1.	(Currently Amended)	A bracket comprising:
a first member having one end joined to a first surface of an enclosure including an antenna;
a second member having one end joined to a second surface of the enclosure; and
a third member including a first slot joined to another end of the first member and a second slot joined to another end of the second member,
wherein the another end of the first member is guided along and moved in the first slot, and the another end of the second member is guided along and moved in the second slot,
wherein each of the first slot and the second slot has a shape of an arc having a predetermined central angle,
wherein a center of a circle extended from the arc of the first slot and a center of a circle extended from the arc of the second slot coincide with a center of gravity of the enclosure including the antenna, and
wherein a radius of the circle extended from the arc of the first slot is greater than a radius of the circle extended from the arc of the second slot.

3-5.	(Canceled)

7.	(Currently Amended)	A bracket comprising:
a first member having one end joined to a first surface of a first enclosure including a first antenna;
a second member having one end joined to a second surface of the first enclosure;
a third member including a first slot joined to another end of the first member and a second slot joined to another end of the second member;
a fourth member having one end joined to a first surface of a second enclosure including a second antenna;
a fifth member having one end joined to a second surface of the second enclosure; and
a sixth member including a third slot joined to another end of the fourth member and a fourth slot joined to another end of the fifth member,
wherein the another end of the first member is guided along and moved in the first slot, the another end of the second member is guided along and moved in the second slot, the another end of the fourth member is guided along and moved in the third slot, and the another end of the fifth member is guided along and moved in the fourth slot,
wherein each of the first slot and the second slot has a shape of an arc having a predetermined central angle,
wherein a center of a circle extended from the arc of the first slot and a center of a circle extended from the arc of the second slot coincide with a center of gravity of the first enclosure including the first antenna, and
wherein a radius of the circle extended from the arc of the first slot is greater than a radius of the circle extended from the arc of the second slot.

9.	(Currently Amended)	The bracket of claim 7, wherein each of 

10.	(Currently Amended)	The bracket of claim 9, 
wherein a center of a circle extended from the arc of the third slot and a center of a circle extended from the arc of the fourth slot coincide with a center of gravity of the second enclosure including the second antenna.

11.	(Currently Amended)	An antenna assembly comprising:
an enclosure including an antenna disposed on a first surface thereof;
a first member having one end joined to a second surface of the enclosure;
a second member having one end joined to a third surface of the enclosure; and
a bracket including a first slot joined to another end of the first member and a second slot joined to another end of the second member,
wherein the another end of the first member is guided along and moved in the first slot, and the another end of the second member is guided along and moved in the second slot,
wherein each of the first slot and the second slot has a shape of an arc having a predetermined central angle,
wherein a center of a circle extended from the arc of the first slot and a center of a circle extended from the arc of the second slot coincide with a center of gravity of the enclosure including the antenna, and
wherein a radius of the circle extended from the arc of the first slot is greater than a radius of the circle extended from the arc of the second slot.

13-15.	(Canceled)

17.	(Currently Amended)	An antenna assembly comprising:
a first enclosure including a first antenna disposed on a first surface thereof;
a first member having one end joined to a second surface of the first enclosure;
a second member having one end joined to a third surface of the first enclosure;
a third member including a first slot joined to another end of the first member and a second slot joined to another end of the second member;
a second enclosure including a second antenna disposed on a first surface thereof;
a fourth member having one end joined to a second surface of the second enclosure;
a fifth member having one end joined to a third surface of the second enclosure; and
a sixth member including a third slot joined to another end of the fourth member and a fourth slot joined to another end of the fifth member,
wherein the another end of the first member is guided along and moved in the first slot, the another end of the second member is guided along and moved in the second slot, the another end of the fourth member is guided along and moved in the third slot, and the another end of the fifth member is guided along and moved in the fourth slot,
wherein each of the first slot and the second slot has a shape of an arc having a predetermined central angle,
wherein a center of a circle extended from the arc of the first slot and a center of a circle extended from the arc of the second slot coincide with a center of gravity of the first enclosure including the first antenna, and
wherein a radius of the circle extended from the arc of the first slot is greater than a radius of the circle extended from the arc of the second slot.

19.	(Currently Amended)	The antenna assembly of claim 17, wherein each of 

20.	(Currently Amended)	The antenna assembly of claim 19, 
wherein a center of a circle extended from the arc of the third slot and a center of a circle extended from the arc of the fourth slot coincide with a center of gravity of the second enclosure including the second antenna.

Allowable Subject Matter
Claims 1-2, 6-12, and 16-20 are allowable.
The following is an examiner’s statement of reasons for allowance: 
In view of the examiner amendments made above, and upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.

Cook et al. (US 6211845), Zhao et al. (US 9812767), Tseng (US 11038253), Yang et al. (US 2013/0002518), Syed et al. (US 2010/0079353), and the other cited references are all cited as teaching some elements of the claimed invention including a bracket, an enclosure, an antenna, a first member, a second member, a third member, a first slot, and a second slot.
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845